DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 12 September 2022, 30 June 2022, 18 March 2022, 24 November 2021, 24 August 2021 is being considered by the examiner.
3.	Claims 27-46 are pending.
4.	Figure 2 of the application illustrates the claimed invention.

    PNG
    media_image1.png
    407
    456
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    579
    735
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 27-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hugl et al. (US 2017/0331602 A1).
	Regarding claims 27, 35 and 43, Hugl et al. disclose a method for transmitting a reference signal, performed by a network device, the method comprising:
	determining at least one time-domain resource unit for transmitting a reference signal; and
	transmitting the reference signal on the at least one time-domain resource unit;
	wherein the at least one time-domain resource unit is configured to transmit multiple types of reference signals, and different types of the reference signals correspond to different transmission parameters and the transmission parameter comprises at least one of:
	a subcarrier spacing for transmission of the reference signal;
	a transmission bandwidth for transmission of the reference signal;
	a precoding matrix for precoding the reference signal; or 
	a beam parameter for beamforming the reference signal.
	(“When triggering a user equipment (UE) t send a reference signal (SRS) the network configures the UE with multiple parameter sets, each having a timing indication.  The UE’s resource allocation grants multiple indication.  The UE’s resource allocation grants multiple uplink (UL) subframes and identifies/selects one of those parameter sets.  The timing indication of the selected set identifies one of the granted UL subframes,” see Abstract. 

    PNG
    media_image3.png
    537
    835
    media_image3.png
    Greyscale

Regarding claims 28, 36 and 44, Hugl et al. wherein the at least one time-domain resource unit is not configured to transmit at least one of control information or data.  ([0061]: “Hence, the SRS subframe indication is done relative to the scheduled subframes that end their PUSCH transmission with symbol 12, and it is the other dynamic signaling from the network that tells the UE which PUSCH subframes the UE is restricted from sending PUSCH in symbol position #13.”)...([0071]: “example the timing indication is relative to the scheduled PUSCH subframes that are shortened from the end 9those in which PUSCH is not allowed for symbol position #13).”
Regarding claims 29, 37 and 45, Hugl et al. disclose after determining the at least one time-domain resource unit, 
sending resource information carried in high-layer signaling or resource information carried in Downlink Control Information (DCI) to a terminal device, wherein the resource information comprises at least one of a position of the at least one time-domain resource unit or a number of the at least one time-domain resource unit. ([0071]: “In the example above the configuration is sent to the UE using higher layer signaling such as via the UE’s RRC configuration in the cell.  Further in the above example the timing indication is relative to the scheduled PUSCH subframes that are not shorted from the end (those in which PUSCH is not allowed for symbol position #13).”

	Regarding claims 30, 38 and 46, Hugl et al. disclose wherein a slot or subframe comprising the at least one time-domain resource unit is further configured to transmit at least one control information or data.  ([0061]: “The timing is indicated in relation to subframe number, i.e. relative to radio frame time.”); (“414: transmit the reference signal and/or the CSI report and/or block ACK/NACK as requested by grant in the identified uplink subframe.” See figure 4A, 4B).

	Regarding claims 31, 39, Hugl et al. disclose wherein determining the at least one time-domain resource unit for transmitting the reference signal comprises:
	determining a position of the at least one time-domain resource unit according to at least one of a position of a time-domain resource unit for transmitting the control information or a position of a time-domain resource unit for transmitting the data.  See figure 3 and 4.

    PNG
    media_image4.png
    565
    951
    media_image4.png
    Greyscale

	(414: “transmit the reference signal and/or the CSI report and/or block ACK/NACK as requested by grant in the identified uplink subframe.”)

	Regarding claims 32 and 40, Hugl et al. disclose, wherein one of the following applies:
	the at least one time-domain resource unit is located before the time-domain resource unit for transmitting the control information; or
	the at least one time-domain resource unit is located before the time-domain resource unit for transmitting the data; or
	the at least one time-domain resource unit is located after the time-domain resource unit for transmitting the control information and located before the time-domain resource unit for transmitting the data; or
	the at least one time-domain resource unit is at a starting position of the slot or subframe comprising the at least one time-domain resource unit.

    PNG
    media_image5.png
    546
    1064
    media_image5.png
    Greyscale


	Regarding claims 33 and 41, Hugl et al. disclose wherein the time-domain resource unit is an Orthogonal Frequency Division Multiplexing (OFDM) symbol.	([0038]: “Dynamic signaling indicates whether PUSCH in a UL subframe is transmitted up to OFDM symbol 12 or OFDM symbol 12, [0039]: “Any combination of the above options can be enabled by the dynamic signaling.”).

	Regarding claims 34 and 42, Hugl et al. teach wherein the reference signal is at least one of the following types:
	a Channel State Information Reference Signal (CSI-RS);
	a Demodulation Reference Signal (DMRS);
	a Sounding Reference Signal (SRS);
	a Phase Tracking Reference Signal (PRTS); or
	a Beam-specific Reference Signal (BRS).
	([0142]: “SRS Sounding Reference Signal.”).
7.	The prior art made of record and not rely upon is considered pertinent to applicant disclosure.
	Xiong et al. (US 2018/0139014 A1) disclose ([0039]: “The uplink reference signals may include Demodulation Reference Signal (DM-RS), which may be used to enable coherent signal demodulation at the eNB.  DM-RS may be time multiplexed with uplink data and transmitted on the fourth or third symbol of an uplink slot for normal or extended CP, respectively, using the same bandwidth as the data.  Sounding Reference Signal (SRS) may be used by UEs with different bandwidth to allow channel dependent uplink scheduling and may typically be transmitted in the last symbol of a subframe.”)
	([0087]: “the UL control region may include a SRS 902 for beamforming training of the eNB.”).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412